                          Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 1 of 8
.;:
  AD 2458 (Rev. 09/19)    Judgment in a Criminal Case
                                                                                                                             FILED
                                                                                                                  EAsr~,N~fs\~fJTCAOURT
                          Sheet 1                                                                                                           RKANSAS


                                                                                                                                   23~0 1
                                               UNITED STATES DISTRICT COURT                                      ,_TAMM      ~~              CLERK
                                                            Eastern District of Arkansas                      By. _____,_~

                 UNITED STATES OF AMERICA
                                                                            )                               --=---
                                                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                                                              DEPCLERK
                                                                            )
                                      V.                                    )
                           DONALD A. HALE
                                                                            )
                                                                            )      Case Number: 4:20CR00026-01 BRW
                                                                            )      USM Number: 33188-009
                                                                            )
                                                                            )       Omar Greene, II
                                                                            )      Defendant's Attorney
  THE DEFENDANT:
  ~ pleaded guilty to count(s)             1
                                       -----------------------------------
  • pleaded nolo contendere to count(s)
      which was accepted by the court.
  D was found guilty on count(s)
      after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:

  Title & Section                    Nature of Offense                                                       Offense Ended
  18 U.S.C. § 2252(a)(2)             Distribution of Child Pornography, a Class C Felony                     1/23/2019                1




         The defendant is sentenced as provided in pages 2 through         _ _8_ _ of this judgment. The sentence is imposed pursuant to
  the Sentencing Refonn Act of 1984.
  D The defendant has been found not guilty on count(s)
  ~ Count(s)        2-4                                   D is      ~ are dismissed on the motion of the United States.
                  ------------
           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
  or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lfordered to pay restitution,
  the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           7/22/2021
                                                                          Date of lmposilion of Judgment




                                                                          Sig~~~                    6~
                                                                                      BILLY ROY WILSON, U.S. DISTRICT JUDGE
                                                                          Name and Title of Judge


                                                                                         1,2,~,2ot1
                                                                          Date
                         Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 2 of 8
AO 2458 (Rev. 09/19) Judgment in Criminal Case
   ·,                 Sheet 2 - Imprisonment

                                                                                                                Judgment -      Page    -=2-           of             8
 DEFENDANT: DONALD A. HALE
 CASE NUMBER: 4:20CR00026-01 BRW

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  97 months.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends you receive a psychosexual evaluation and participate in sex offender counseling and
        educational and vocational programs during incarceration. The Court also recommends you participate in residential
        substance abuse treatment and mental health counseling during incarceration. The Court also recommends the
        defendant be designated to an FCI institution that will be able to accommodate his physical disabilities.


      ~ The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.       on
                     ---------
           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D    as notified by the United States Marshal.

           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                            UNITED STATES MARSHAL


                                                                         By
                                                                              --------:D:::-:E==P:-ccu=T=Y--::-,UNl:::-:==T=E=o---:s=Tc--:-A=TE=s::cMAR,..,.,..-=-s=HAL---c-------
                       Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 3 of 8

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page   __L_    of        8
DEFENDANT: DONALD A. HALE
CASE NUMBER: 4:20CR00026-01 BRW
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 10 years.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 4 of 8

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page     -----       of - - - - - - -
DEFENDANT: DONALD A. HALE
CASE NUMBER: 4:20CR00026-01 BRW

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. lfnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscou1ts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ------------
                         Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 5 of 8
  AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 3D- Supervised Release
                                                                                                                  Judgment-Page    _5_        of _ _8___
  DEFENDANT: DONALD A. HALE
  CASE NUMBER: 4:20CR00026-01 BRW

                                            SPECIAL CONDITIONS OF SUPERVISION
 I. You must participate in a substance abuse treatment program under the guidance and supervision of the probation office. The program may include drug
and alcohol testing, outpatient counseling, and residential treatment. You must abstain from the use of alcohol during treatment. You must pay for the cost of
treatment at the rate of$ IO per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation olliee. If you
are linam:ially unable to pay for the cost of treatment. the co-pay requirement will be waived.
2. You must participate in a mental health treatment program under the guidance and supervision of the probation ollicc. You must pay for the cost of
treatment at the rate of SI 0 per session. with the total cost not to exceed S,40 per month. based on ability to pay as determined by the probation office. If you
arc financially unable to pay for the cost of treatment. the co-pay requirement will be waived.
3. You must participate in sex offender treatment under the guidance and supervision of the probation office and follow the rules and regulations of that
program. including submitting to periodic polygraph testing to aid in the treatment and supervision process. You must pay for the cost of treatment, including
polygraph sessions. at the rate of$ JO per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation
oflice. If you arc linancially unable to pay for the cost of treatment, the co-pay requirement will be waived.
4. You must submit your person, prope1ty. house. residence, vehicle. papers, computers (as defined in 18 U.S.C. § 1030(e){I )), other electronic
communications or data storage devices or media, or office, to a search conducted by a United States probation officer. Failure to submit to a search may be
grounds for revocation of release. You must warn any other occupants that the premises may be subject to searches pursuant to this condition.
5. The probation oflicer may conduct a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and
that the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.
6. The probation office will provide state officials with all information required under any sexual predator and sexual offender notification and registration
statutes and may direct the defendant to report to these agencies personally for required additional processing, such as an interview and assessment,
photographing. fingerprinting. polygraph testing. and DNA collection.
7. You must not have direct contact with any child you know or reasonably should know to be under the age of 18. without the permission of the probation
oflicer. Ir you do have any direct contact with any child you know or reasonably should know to be under the age of 18, without the permission of the
probation oflicer. you must report this contact to the probation officer within 24 hours. Direct contact includes written communication, in-person
communication. or physical contact. Direct contact docs not include incidental contact during ordinary daily activities in public places.
8. You must not go to. or remain at, any place where you know children under the age of 18 are likely to be, including parks, schools. playgrounds. and
childcare facilities.
9. You must not view or possess any --visual depiction•· (as defined in 18 U.S.C. § 2256) including any photograph. lilm. video. picture. or computer or
computer-generated image or pidure. whether made or produced by electronic, mechanical, or other means, of·'sexually explicit conduct'" (as defined in 18
U.S.C. § 2256), or any other material that would compromise your sex ortcnse-specific treatment.
10. You must not enter adult bookstores. strip clubs. or adult sex-themed entertainment businesses, or any establishments where such material or
entertainment is available.
 11. You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)( I)) or other electronic communications or data storage devices or media.
 12. You must not access the Internet except for reasons approved in advance by the probation orficer.
 13. You must allow the probation officer to install computer monitoring soil ware on any computer (as defined in 18 U.S.C. § I 030(e)(1 )) you use.
14. To ensure compliance with the computer monitoring condition. you must allow the probation officer to conduct initial and periodic unannounced searches
of any computers (as defined in 18 U.S.C. § 1030(e)( I)) subject to computer monitoring. These searches will be conducted to determine whether the computer
contains any prohibited data prior to installation of the monitoring software. whether the monitoring software is functioning effectively after its installation.
and whether there have been allempts to circumvent the monitoring software after ils installation. You musl warn any other people who use these computers
that the computers may be subject to searches pursuant to this condition.
15. Pursuant to the Mandatory Victims Restitution Act oi" 1996. you must pay restitution in an amount to be detern1ined to the U.S. District Clerk. Restitution
is due immediately, and any unpaid balance will be payable during incarceration. During incarceration. you must pay 50 percent per month of all funds that
arc available to you. During residential re-entry placement, payments will be 10 percent of your gross monthly income. Beginning the first month of
supervised release. payments will be IO percent per month of your monthly gross income. Restitution will be joint and several with any other person who has
been or will be convicted on an offense for which restitution to the same victim on the same loss is ordered. Interest is waived.
 16. You must provide the probation offo:er with acct:ss to any requested financial information (including unexpected financial gains) and authorize the release
or any linancial information. The prohation ollice may share linancial information with the U.S. Attorney·s Oflice.
17. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless all criminal penalties have
been satisfied.
                         Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 6 of 8
· AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment - Page       6      of     8
  DEFENDANT: DONALD A. HALE
  CASE NUMBER: 4:20CR00026-01 BRW
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment               Restitution             Fine                      AV AA Assessment*              JVTA Assessment**
  TOTALS            $    100.00               $      mo              $    0.00                  $   0.00                       $   0.00


  D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

  D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
       If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
       before the United States is paid.

  Name of Payee                                                  Total Loss***                  Restitution Ordered            Priority or Percentage
    U.S. District Clerk                                            TBO                                 TBD                                TBD




  TOTALS                                $                         0.00           $                           0.00
                                                                                     ----------


  D      Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612( t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

  Q     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         Ix::] the interest requirement is waived for the        D fine     I]   restitution.

         D the interest requirement for the           D fine      D restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.
                       Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 7 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5A - Criminal Monetary Penalties
                                                                                            .Judgment-Page   _7_   of        8
DEFENDANT: DONALD A. HALE
CASE NUMBER: 4:20CR00026-01 BRW

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 1. Pursuant to the Mandatory Victims Restitution Act of 1996, you must pay restitution in an amount to be determined to
 the U.S. District Clerk. Restitution is due immediately, and any unpaid balance will be payable during incarceration. During
 incarceration, you must pay 50 percent per month of all funds that are available to you. During residential re-entry
 placement, payments will be 1O percent of your gross monthly income. Beginning the first month of supervised release,
 payments will be 1O percent per month of your monthly gross income. Restitution will be joint and several with any other
 person who has been or will be convicted on an offense for which restitution to the same victim on the same loss is
 ordered. Interest is waived.

 2. You must provide the probation officer with access to any requested financial information (including unexpected financial
 gains) and authorize the release of any financial information. The probation office may share financial information with the
 U.S. Attorney's Office.

 3. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless all criminal penalties have been satisfied.
                          Case 4:20-cr-00026-BRW Document 46 Filed 07/23/21 Page 8 of 8
· AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                                 Judgment -   Page   _8__    of         8
  DEFENDANT: DONALD A. HALE
  CASE NUMBER: 4:20CR00026-01 BRW

                                                          SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A     Ill    Lump sum payment of$          100.00                 due immediately, balance due


               •      not later than                                    , or
               liZl   in accordance with
                                            •   C,    •     D,
                                                                    •    E,or      liZl F below; or

  B     •      Payment to begin immediately (may be combined with               • c,        •    D,or     D   F below); or

  C     D      Payment in equal       _ _ _ _ _ (e.g., weekly. monthly. quarterly) installments of $ ____ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g.. 30 or 60 days) after the date of this judgment; or

  D     D      Payment in equal     _ _ _ _ _ (e.g.. weekly, monthly. quarterly) installments of $ ____ over a period of
                              (e.g.. months or years), to commence
                                                               _ _ _ _ _ (e.g.. 30 or 60 days) after release from imprisonment to a
               tenn of supervision; or

  E     •      Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g.. 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F     liZl   Special instructions regarding the payment of criminal monetary penalties:
            Pursuant to the Mandatory Victims Restitution Act of 1996. you must pay restitution in an amount to be determined to the U.S. District Clerk.
            Restitution is due immediately. and imy unpaid balance will be payable during incarceration. During incarceration. you must pay SO percent per
            monlh of all funds that are available to you. During residential re-entry placement, payments will be 10 percent of your gross monthly income.
            Beginning the first month of supervised release. payments will be IO percent per month of your monthly gross income. Restitution will be joint and
            several with any other person who has been or will be convicted on an oftcnsc for which restitution to the same victim on the same loss is ordered.
            Interest is waived.
  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
  Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  [l]   Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                        Joint and Several               Corresponding Payee,
        (including defendant number)                             Total Amount                        Amount                         if appropriate




   D     The defendant shall pay the cost of prosecution.

   D    The defendant shall pay the following court cost(s):

   D    The defendant shall forfeit the defendant's interest in the following property to the United States:




  Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (SJ fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and ( I 0) costs, including cost of
  prosecution and court costs.
